NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0679n.06

                                            No. 19-4079


                          UNITED STATES COURTS OF APPEALS
                               FOR THE SIXTH CIRCUIT                                   FILED
                                                                                 Dec 01, 2020
 UNITED STATES OF AMERICA,                         )                         DEBORAH S. HUNT, Clerk
                                                   )
         Plaintiff-Appellee,                       )
                                                   )
                                                               ON APPEAL FROM THE
 v.                                                )
                                                               UNITED STATES DISTRICT
                                                   )
                                                               COURT FOR THE
 KEVIN BISH,                                       )
                                                               NORTHERN DISTRICT OF
                                                   )
                                                               OHIO
         Defendant-Appellant.                      )
                                                   )


BEFORE:        CLAY, GIBBONS, and NALBANDIAN, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. On November 1, 2019, defendant Kevin Bish

was sentenced to 140 months of imprisonment for his role in a conspiracy to distribute and possess

with intent to distribute methamphetamine. The only issue on appeal is whether the district court

properly applied a two-level sentencing enhancement for possession of firearms during the offense.

Because the district court did not clearly err, we affirm.

                                                  I.

       From December 1, 2018 until on or about March 27, 2019, defendant Kevin Bish engaged

in a conspiracy with Alan Blenman and Brandon A. Butler to distribute methamphetamine. For

most of the conspiracy, Bish was in custody for state misdemeanor offenses. While he was

detained, Bish participated in the conspiracy through his wife Brandy Bish (“Brandy”). Bish called

Brandy from a jailhouse phone and directed her to set up drug purchases and sales. On at least
No. 19-4079, United States v. Bish


two occasions, on February 7 and 21, 2019, Brandy sold methamphetamine to a confidential source

in the back room of Blenman’s garage at Bish’s direction.

        On February 22, 2019, law enforcement officers executed a search warrant for a garage on

Blenman’s property. Blenman’s garage contained two rooms: a front room that operated as a

standard garage and a back room with a separate entrance. During the search, officers found a bag

containing a number of firearms and holsters in the back room of Blenman’s garage. In the same

room, officers found bags of suspected methamphetamine,1 ammunition, marijuana, and a digital

scale labeled “Moneymaker.” Some of the items, including the ammunition and marijuana, were

found in a safe, to which Brandy had the combination. Bish’s fingerprints were not found on any

of the items recovered from the garage. The same day that they searched Blenman’s garage,

officers also searched the Bish residence where they found methamphetamine, a handgun,

ammunition, a ledger, and several thousand dollars, which Brandy told officers was payment for

one pound of methamphetamine.

        On March 27, 2019, defendant Kevin Bish was indicted for conspiracy to distribute and

possess with intent to distribute methamphetamine under 21 U.S.C. § 846 and three counts of using

a communication facility in furtherance of drug trafficking under 21 U.S.C. § 843(b). On July 8,

2019, Bish pled guilty to the conspiracy charge. As part of the factual basis for the plea agreement,

Bish admitted that “in the location from which [he] was distributing methamphetamine . . . [he]

was in possession of multiple firearms.” DE 37, Plea Agreement. Page ID 102. The plea

agreement also stated, however, that the parties “have no agreement regarding the two-level




1
        During the sentencing hearing, Drug Enforcement Administration agent Shaun Moses testified that law
enforcement recovered methamphetamine from Blenman’s garage. The methamphetamine recovered from the garage,
however, was not sent to a lab for testing.

                                                   -2-
No. 19-4079, United States v. Bish


[sentencing] enhancement for the possession of multiple firearms at the location from which the

defendant was distributing methamphetamine as part of the conspiracy.” Id. at Page ID 99.

        At Bish’s sentencing hearing, the primary dispute was whether the two-level sentencing

enhancement for possession of firearms under U.S.S.G. § 2D1.1(b)(1) applied to Bish.2

Specifically, the parties disputed whether the firearms found in Blenman’s garage could be

attributed to Bish. The only witness at the hearing was Drug Enforcement Administration agent

Shaun Moses. Moses was present during the execution of the search warrant of Blenman’s garage

and interviewed Bish, Brandy, and Blenman.

        In addition to testifying about the guns, drugs, and ammunition recovered from the back

room of Blenman’s garage, Moses testified about a series of telephone calls Bish made to Brandy

while he was in jail. Moses did not listen to the telephone recordings himself, but he reviewed

summaries of the recordings prepared by a detective. The transcript of the phone calls was

provided as the government’s Exhibit 28; the recording itself, which was played for the court

during the sentencing hearing, was admitted into evidence. In particular, Moses testified about a

telephone call Bish made to Brandy on December 12, 2018. During the call, Bish told Brandy that

he wanted her “to get all those guns out of Dad’s and take them to Rick’s.” DE 85-4, Sentencing

Ex., Page ID 723. Bish said that the guns “are all in that room, I don’t want them left there if I’m

gone for a long time. . . . . I just want them to be somewhere safer and secure. . . . It’s not very

good moisture climate in there I don’t want them sitting in there rusting.” Id. Bish told Brandy

that the guns were “hidden back by, they’re hidden in there. There in a big bag. And they’re

hidden. But they’re in that room. Believe me, a whole bunch of sh*t ton of them.” Id. Brandy

told Bish that she would move the guns. At the hearing, Moses opined that “Dad” referred to


2
         U.S.S.G. § 2D1.1(b)(1) provides that “[i]f a dangerous weapon (including a firearm) was possessed, increase
by 2 levels.” U.S. SENT’G GUIDELINES MANUAL § 2D1.1(b)(1).

                                                        -3-
No. 19-4079, United States v. Bish


Blenman and that he believed Bish was telling Brandy to move guns out of Blenman’s garage.

Moses admitted, however, that he had no personal knowledge of who “Dad” was and that he was

relying on the summary of the report provided by the detective.

       At the conclusion of the evidence, the district court initially appeared skeptical of the

government’s ability to prove that Bish possessed the firearms found in Blenman’s garage given

that there was no evidence in the record of whether Blenman was “Dad.” Ultimately, however,

the district court concluded that the enhancement applied. First, the district court determined that

the firearms found in Blenman’s garage were the firearms Bish described in his phone call with

Brandy. The district court relied on Bish’s “telephone call and the exhibits, the items [where] they

were located, when they were discovered” and Bish’s description of “the rooms where [the

firearms] were located and where they could be found which [was] consistent with the

government’s exhibits” showing Blenman’s garage. DE 72, Sentencing Hr’g Tr., at Page ID

520:16–24. The district court also found that Bish had control over the firearms because he

directed Brandy to move them from Dad’s to Rick’s. Therefore, the district court found that Bish

had constructive possession of the guns even though there was no evidence that Blenman was Dad.

The district court did not rely on the factual admission in Bish’s plea agreement. Second, the court

held that the firearms found in Blenman’s garage were used in the commission of the

methamphetamine conspiracy because the firearms were found near a digital scale, ammunition,

and methamphetamine. Thus, the district court applied the enhancement.

       Consequently, the district court sentenced Bish to 140 months of imprisonment. Bish filed

this timely appeal, challenging the application of the sentencing enhancement for possession of

firearms.




                                                -4-
No. 19-4079, United States v. Bish


                                                           II.

         We review the district court’s interpretation of the Sentencing Guidelines de novo and its

findings of fact for clear error.3 United States v. Greeno, 679 F.3d 510, 514 (6th Cir. 2012). Under

the clear-error standard, this court will not overrule the district court’s factual finding simply

“because we ‘would have decided the case differently.’” Easley v. Cromartie, 532 U.S. 234, 242

(2001) (quoting Anderson v. Bessemer City, 470 U.S. 564, 573 (1985)). Rather, we ask “whether

on the entire evidence [we are] left with the definite and firm conviction that a mistake has been

committed.” United States v. West, 962 F.3d 183, 187 (6th Cir. 2020) (quoting United States v.

Orlando, 363 F.3d 596, 603 (6th Cir. 2004)).

                                                           III.

         Under Sentencing Guideline § 2D1.1(b)(1), a two-level sentencing enhancement is added

to a defendant’s base offense level if the defendant possessed a dangerous weapon such as a

firearm. U.S. SENT’G GUIDELINES MANUAL § 2D1.1(b)(1). For the enhancement to apply, the

government must prove two elements by a preponderance of the evidence. West, 962 F.3d at 187.

First, it must show that “the defendant actually or constructively possessed the weapon.” Id.

(quoting United States v. Hill, 79 F.3d 1477, 1485 (6th Cir. 1996)). “Constructive possession of

an item is the ‘ownership, or dominion or control’ over the item itself, ‘or dominion over the

premises’ where the item is located.” Hill, 79 F.3d at 1485 (quoting United States v. Sanchez, 928



3
          In his initial brief, Bish argues that the district court’s improper application of the Sentencing Guidelines was
procedurally unreasonable. (CA6 R. 23, Appellant Br., at 16) (citing United States v. Catalan, 499 F.3d 604, 606 (6th
Cir. 2007) (“[W]e consider sentences predicated on a guideline miscalculation to be procedurally unreasonable.”
(internal quotation omitted))). This court reviews the procedural reasonableness of a defendant’s sentence for abuse
of discretion. United States v. West, 962 F.3d 183, 187 (6th Cir. 2020). However, because this appeal concerns a
factual dispute, Bish’s characterization of the sentence as procedurally unreasonable does not affect the standard of
review. See United States v. Benson, 591 F.3d 491, 504 (6th Cir. 2010) (“A district court’s finding that a defendant
possessed a firearm during a drug crime is a factual finding subject to the clearly erroneous standard of review.”
(internal quotations omitted)). Furthermore, despite arguing that the district court’s decision was procedurally
unreasonable, Bish does not claim that the abuse-of-discretion standard applies.

                                                           -5-
No. 19-4079, United States v. Bish


F.2d 1450, 1460 (6th Cir.1991) (abrogated on other grounds)); see also United States v. Houston,

813 F.3d 282, 295 (6th Cir. 2016) (“Constructive possession occurs when a person has the power

and intention to exercise dominion and control over an object.”). Constructive possession can be

established by either direct or circumstantial evidence. United States v. Bailey, 553 F.3d 940, 944

(6th Cir. 2009). Whether the defendant possessed the firearm is a factual finding that this court

reviews for clear error. West, 962 F.3d at 187.

       Second, the government must demonstrate that the defendant possessed the weapon during

the commission of the offense or during relevant conduct. United States v. Faison, 339 F.3d 518,

520 (6th Cir. 2003). “Relevant conduct” includes “all acts and omissions . . . that were part of the

same course of conduct or common scheme or plan as the offense of conviction.” Id. (quoting

U.S. SENT’G GUIDELINES MANUAL § 1B1.3(a)(2)); see also United States v. Ward, 506 F.3d 468,

475 (6th Cir. 2007) (“Relevant conduct under the Sentencing Guidelines includes: ‘in the case of

jointly undertaken criminal activity . . . all reasonably foreseeable acts and omissions of others in

furtherance of the jointly undertaken criminal activity.’”). When determining whether the firearms

were connected to the particular offence, this court considers factors such as “the proximity of the

firearm to the drugs, the type of firearm involved, whether the firearm was loaded, and any

alternative purpose offered to explain the presence of the firearm.” United States v. Moses, 289

F.3d 847, 850 (6th Cir. 2002) (citing Hill, 79 F.3d at 1486).

       If the government proves both elements, then “the burden shifts to the defendant to show

that it was ‘clearly improbable’ that the weapon was connected to the offense.” United States v.

Catalan, 499 F.3d 604, 606 (6th Cir. 2007) (quoting Hill, 79 F.3d at 1485). The defendant “must

present evidence, not mere argument, in order to meet his or her burden.” Greeno, 679 F.3d at

514 (citing United States v. Hough, 276 F.3d 884, 894 (6th Cir. 2002)).



                                                  -6-
No. 19-4079, United States v. Bish


       First, the district court did not clearly err by finding that a preponderance of the evidence

shows that Bish constructively possessed the firearms found in Blenman’s garage. The district

court reasoned that it did not need to determine whether Blenman was “Dad” because the call

between Brandy and Bish and the exhibits presented at Bish’s sentencing hearing were sufficient

to find that more likely than not Bish was referring to the firearms found in Blenman’s garage

when he told Brandy to “get all those guns out of Dad’s and take them to Rick’s.” DE 85-4,

Sentencing Ex., Page ID 723. During the call, Bish told Brandy that the guns were “all in that

room . . . . they’re hidden back by, they’re hidden in there. There in a big bag. And they’re hidden.

But they’re in that room. Believe me, a whole bunch of sh*t ton of them.” Id. He explained that

he wanted Brady to move the guns to “Rick’s” because it was a poor moisture climate where they

were currently stored. Id. In sum, Bish told Brandy that the guns were in a big bag hidden in the

back in a room with a poor moisture climate. In combination with the knowledge that Bish was

directing Brandy to sell methamphetamine from the back room of Blenman’s garage, this evidence

is enough to prove that Bish was more likely than not referring to the firearms later recovered from

Blenman’s garage.

        Based on the record that the district court considered, we are not left with a definite and

firm conviction that the district court’s finding was erroneous. In addition, although it is not

necessary, Bish’s plea agreement lends further support to the finding that Bish constructively

possessed the firearms found in Blenman’s garage. Cf. United States v. Webb, 403 F.3d 373, 381

(6th Cir. 2005) (considering admissions in the plea agreement as a basis for the application of a

sentencing enhancement); United States v. Henderson, 135 F. App’x 858, 862 (6th Cir. 2005)

(same); United States v. Patino, 150 F. App’x 453, 457 (6th Cir. 2005) (same). This court may

affirm the district court’s finding based “on any grounds supported by the record,” even if not



                                                -7-
No. 19-4079, United States v. Bish


explicitly considered by the lower court. Vowell v. United States, 938 F.3d 260, 263 (6th Cir.

2019); City Mgmt. Corp. v. United States Chem. Co., 43 F.3d 244, 251 (6th Cir. 1994). Thus, even

though the district court did not rely on it, this court can consider Bish’s plea agreement as

additional support for the finding that he was referring to the firearms found in Blenman’s garage.

In the plea agreement, Bish acknowledged that “in the location from which [he] was distributing

methamphetamine from, 4756 Stanhope Kellogsville Road, Kingsville Township, [he] was in

possession of multiple firearms.”     DE 37, Plea Agreement, Page ID 102.          4756 Stanhope

Kellogsville Road was Blenman’s residence.

       Bish argues that this court should disregard the statement in his plea agreement because

the plea agreement also states that the “parties have no agreement regarding the two-level

enhancement for the possession of multiple firearms at the location from which the defendant was

distributing methamphetamine as part of the conspiracy.” DE 37, Plea Agreement, Page ID 99.

Bish appears to characterize the inclusion of the factual statement that Bish possessed firearms at

Blenman’s property as “poor drafting by attorneys.” CA6 R.33, Reply Br., at 5. Bish claims,

without citing case law, that this alleged poor drafting should not be held against him. Bish also

claims that he “was tricked into signing the Plea Agreement” and that the government is seeking

“to avoid its bargain.” Id. at 6. Bish does not argue, however, that he entered into the plea

agreement involuntarily. Furthermore, the government read the entirety of the factual basis section

of the plea agreement, including the section that Bish now disputes, during the plea hearing. When

asked whether he admitted that he engaged in the stated conduct, Bish responded that he did.

Defense counsel also did not object to the factual findings during the plea hearing. Simply put,

Bish’s arguments for why this court should not consider the plea agreement are misguided.




                                                -8-
No. 19-4079, United States v. Bish


       When considering Bish’s statement in the plea agreement that he possessed firearms at

Blenman’s property alongside the evidence the government presented at the sentencing hearing,

the district court’s conclusion—that Bish was discussing the firearms in Blenman’s garage during

his December 12 phone call with Brandy—was not clearly erroneous. The guns were found “in a

big bag” in the back of a garage at a property where Bish admitted to possessing firearms. DE 85-

4, Sentencing Ex., Page ID 723; DE 72, Sentencing Hr’g Tr., at Page ID 500–02. Furthermore,

Bish demonstrated that he had the power and intention to exercise control over the firearms when

he told Brandy to move them to a different location to store them somewhere safer and then Brandy

agreed to move them. See Houston, 813 F.3d at 295 (“Constructive possession occurs when a

person has the power and intention to exercise dominion and control over an object.”). In

conclusion, district court did not clearly err by finding that Bish had constructive possession.

       Second, the district court did not clearly err by finding that Bish possessed the firearms

found in Blenman’s garage during the commission of the offense or relevant conduct. The charged

conspiracy in this case existed from December 1, 2018 until at least March 27, 2019. During that

time, Brandy conducted drug transactions from Blenman’s garage under Bish’s instruction.

Additionally, Bish himself admitted that he distributed methamphetamine from Blenman’s

property before he was arrested. When the officers searched Blenman’s garage, they found the

firearms near drugs, ammunition, and a digital scale. See Moses, 289 F.3d at 851 (finding that the

defendant failed to meet his burden where he failed to prove that a pistol stored in his bedroom

closet did not have proximity to the drug activity). Several of the firearms were also models that

are frequently used in drug trafficking, such as .22 caliber revolvers. See id. Thus, the district

court did not clearly err by finding that Bish possessed the firearms during the commission of the




                                                -9-
No. 19-4079, United States v. Bish


conspiracy. Accordingly, the government proved by the preponderance of the evidence that the

firearm sentencing enhancement should apply.

       Because the district court did not clearly err in finding that the government met its burden,

the burden shifted to Bish to demonstrate that it was clearly improbable that the firearms recovered

from Blenman’s garage were involved in the conspiracy to distribute methamphetamine. See

Moses, 289 F.3d at 850. Bish failed to meet this burden. Bish’s counsel at the sentencing hearing

did not present any evidence; she only cross-examined the government’s witness. See Greeno,

679 F.3d at 516 (finding that the defendant did not meet his burden when he failed to present any

evidence).

                                                IV.

       The district court’s application of the two-level firearm enhancement to Bish’s base offense

level was not clearly erroneous. The judgment of the district court is affirmed.




                                               -10-